UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

BRENDA CUNNINGHAM,                              :
                                                :
       Plaintiff,                               :      Civil Action No.:      13-00585 (RC)
                                                :
       v.                                       :      Re Document Nos.:      9, 10
                                                :
CAROLYN W. COLVIN,                              :
Acting Commissioner of Social Security,         :
                                                :
       Defendant.                               :

                                MEMORANDUM OPINION

       DENYING PLAINTIFF’S MOTION FOR JUDGMENT OF REVERSAL; AND GRANTING
                DEFENDANT’S MOTION FOR JUDGMENT OF AFFIRMANCE

                                    I. INTRODUCTION

       Plaintiff Brenda Cunningham commenced this action pursuant to 42 U.S.C. § 405(g)

against Defendant, the Acting Commissioner of the Social Security Administration (“SSA”),

seeking review of the SSA Commissioner’s denial of her claims for disability insurance benefits

and Supplemental Security Income payments under sections 216(I), 223, and 1611 of the Social

Security Act. See 42 U.S.C. §§ 416(I), 423, 1382. Upon consideration of the motions, the

memoranda in support thereof and opposition thereto, and the administrative record, the Court

will deny Plaintiff’s Motion for Judgment of Reversal and grant Defendant’s Motion for

Judgment of Affirmance.


                             II. STATUTORY FRAMEWORK

       The Social Security Act establishes a program for providing “disability insurance

benefits” to eligible individuals and “supplemental security income to individuals who have

attained age 65 or are blind or disabled.” See 42 U.S.C. §§ 423, 1381, 1381a. The statute
defines disability for non-blind individuals as the “inability to engage in any substantial gainful

activity by reason of any medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected to last for a continuous period

of not less than 12 months[.]” Id. § 423(d)(1)(A); see also 20 C.F.R. § 416.905. A claimant is

disabled “only if his physical or mental impairment or impairments are of such severity that he is

not only unable to do his previous work but cannot, considering his age, education, and work

experience, engage in any other kind of substantial gainful work which exists in the national

economy.” 42 U.S.C. §§ 423(d)(2)(A), 1382c(a)(3)(B). A disabled individual is eligible for

Supplemental Security Income payments if he meets additional statutory requirements

concerning “income” and “resources.” Id. § 1382(a)(1).

       Within the Social Security Act framework, an Administrative Law Judge (“ALJ”) must

conduct a five-step sequential evaluation to assess a claimant’s alleged disability. See generally

20 C.F.R. §§ 404.1520, 416.920. First, the ALJ must find that the claimant is not presently

engaged in “substantial gainful” work. See id. §§ 404.1520(b), 416.920(b). Second, the ALJ

must find that the claimant has a “severe impairment” that “significantly limits” his ability to do

basic work activities. Id. §§ 404.1520(c), 416.920(c). Third, if the ALJ finds that the claimant

suffers from an impairment that meets one of those listed in 20 C.F.R. § 404, Subpart P,

Appendix 1, the claimant is deemed disabled and the inquiry ends. See id. §§ 404.1520(d),

416.920(d). If, however, the claimant’s impairment does not meet one of those listed in the

Appendix, the ALJ must determine the claimant’s residual functional capacity based on all

evidence in the record. See id. §§ 404.1520(e), 416.920(e).

       At step four, after making a determination of the claimant’s residual functional capacity,

the ALJ must determine whether the claimant’s capabilities allow him to perform “past relevant




                                                 2
work.” Id. §§ 404.1520(f), 416.920(f). If the claimant’s residual functional capacity does not

allow him to perform past relevant work, the ALJ moves to step five, during which the ALJ

determines whether the claimant’s residual functional capacity allows him to adjust to any other

work, given his age, education, and work experience. See id. §§ 404.1520(g), 416.920(g). If the

ALJ finds that the claimant can either perform past relevant work (at step four) or adjust to any

other work (at step five), the ALJ will conclude that the claimant is not disabled. See id. The

claimant bears the burden of proof during the first four steps, but the burden shifts to the SSA

Commissioner at step five. See Butler v. Barnhart, 353 F.3d 992, 997 (D.C. Cir. 2004).


                                      III. BACKGROUND

       At the time of the administrative decision, Plaintiff was a 37 year-old woman who

resided in Washington, DC. See Administrative Record (“AR”), Sept. 4, 2013, ECF No. 7, at 21,

32, 173-74. She has a 10th grade education and no additional training. See id. at 266. Her past

work included employment as a cashier, bank teller, and copy clerk. See id. at 45. Plaintiff filed

applications for disability insurance benefits and Supplemental Security Income payments

pursuant to Titles II and XVI of the Social Security Act on June 17, 2009, and alleged disability

on the basis of major depressive disorder and carpal tunnel syndrome. See id. at 11, 173-74,

180-86. Plaintiff’s claims were denied initially and again upon reconsideration. See id. at 66-69,

72. Plaintiff requested a hearing before an ALJ, see id. at 80, and the hearing was held on

November 7, 2011, during which Plaintiff and a vocational expert testified. See id. at 29-49.

       The ALJ issued a decision on February 22, 2012, finding that Plaintiff was not entitled to

disability insurance benefits or Supplemental Security Income payments. See AR at 23. At step

one of the sequential evaluation, the ALJ determined that Plaintiff had not engaged in substantial

gainful activity since her alleged onset date of May 1, 2009. See id. at 13. At step two, the ALJ


                                                 3
found that Plaintiff’s carpal tunnel syndrome, depression, and bipolar disorder were severe

impairments. See id. The ALJ also stated, however, that “these impairments did not cause

significant limitations in the claimant’s ability to perform basic work activities during the period

at issue.” Id. The ALJ found at step three that Plaintiff’s impairments did not meet or medically

equal any impairment listed in 20 C.F.R. Part 404, Subpart P, Appendix 1, including the criteria

for mental impairments in listing 12.04. See id. at 14. The ALJ also found that Plaintiff has

“moderate restriction” in “activities of daily life,” as she “takes her medications, bathes and

grooms herself, runs errands, shops for groceries, performs household tasks/cleaning, use[s]

public transportation, manage[s] her finances, and attends her appointments.” Id.

       At step four, the ALJ determined that Plaintiff has the residual functional capacity to

perform light work, but that she should not climb ladders, ropes, or scaffolds. See AR at 15. The

ALJ also found that Plaintiff should avoid exposure to hazardous conditions, such as operating

machinery and unprotected heights, and that she must avoid constant handling and repetitive fine

manipulation with her upper extremities. See id. at 15, 20. In addition, the ALJ determined that

Plaintiff has moderate difficulties in daily activities; moderate difficulties in social functioning;

and moderate difficulties in concentration, persistence, or pace, which limited her to performing

unskilled tasks involving no more than occasional contact with coworkers, supervisors, or the

public. See id. at 15.

       Next, the ALJ determined through the testimony of a vocational expert that Plaintiff was

unable to perform her past relevant work as a copy clerk because the job requirements exceeded

her residual functional capacity. See id. at 21. After further questioning of the expert, the ALJ

found that Plaintiff could perform light, unskilled jobs, such as a silverware wrapper or garment

presser, that exist in significant numbers in the national economy. See id. at 22. The expert




                                                   4
testified that these jobs require more than occasional handling, which the ALJ determined

Plaintiff was capable of performing because medical evidence showed that her carpel tunnel

syndrome was not as severe as she alleged. Id. Consequently, the ALJ found that Plaintiff was

not disabled under sections 216(i) and 223(d) of the Social Security Act. See id. at 23; 42 U.S.C.

§§ 416, 423. The ALJ also concluded that Plaintiff did not qualify for Supplemental Security

Income payments under section 1614(a)(3)(A) of the Social Security Act. See AR at 23; 42

U.S.C. § 1382(c).

          Following the ALJ’s determination, Plaintiff requested that the Appeals Council review

the ALJ’s decision. See AR at 6-7. The Appeals Council denied Plaintiff’s request for review

on February 21, 2013, thus making the ALJ’s decision the final decision of the SSA

Commissioner. See id. at 1-3. Plaintiff has fully exhausted her administrative remedies, and the

claims before this Court are ripe for judicial review.


                             IV. CONTENTIONS OF THE PARTIES

          Pursuant to 42 U.S.C. § 405(g), Plaintiff contends that the ALJ’s decision is not

supported by substantial evidence in the record and is erroneous as a matter of law. See Pl.’s

Mem. in Supp. of Mot. J. Affirm. (“Pl.’s Mem.”), Dec. 12, 2013, ECF No. 9-1, at 1. Thus,

Plaintiff requests that the Court reverse the agency’s decision or, in the alternative, issue an order

remanding the case to the SSA Commissioner for a new administrative hearing. Id. Specifically,

Plaintiff asserts that the ALJ committed two errors when performing the sequential evaluation:

(1) the ALJ erroneously assessed Plaintiff’s residual functional capacity; and (2) the ALJ

erroneously relied on the testimony of the vocational expert. See id. at 3, 9. Within each claim

of error, Plaintiff puts forth several arguments for why the Court should grant the requested

relief.


                                                   5
        Regarding Plaintiff’s first claim, she asserts that, through several errors, the ALJ failed to

properly evaluate pertinent evidence and mischaracterized other evidence when assessing her

residual functional capacity, as outlined in Social Security Ruling 96-8p. Id. at 9; see generally

Social Security Ruling 96-8p, Assessing Residual Functional Capacity in Initial Claims, 1996
WL 374184 (S.S.A. July 2, 1996) (“SSR 96-8p”). First, Plaintiff argues that although the ALJ

noted that he was giving substantial weight to the opinion of Dr. Chari, who reported that

Plaintiff should avoid repetitive motion of the wrists, see AR at 17-18, the ALJ did not include

that limitation in his residual functional capacity assessment. See Pl.’s Mem., ECF No. 9-1, at 5-

6. Instead, the ALJ found that Plaintiff needed to avoid “constant handling and repetitive fine

manipulation with the upper extremities.” AR at 15. Second, Plaintiff argues that the ALJ failed

to explain how her limitations of lifting no more than five pounds and avoiding repetitive lifting

were addressed in the functional capacity assessment. See Pl.’s Mem., ECF No. 9-1, at 6. Third,

Plaintiff argues that the ALJ mischaracterized the reports from Dr. Phillips and Dr. Meyer

regarding her ability to perform light duty work. See id. at 7. In particular, Plaintiff suggests

that the ALJ wrongly relied on the doctors’ use of the term “light duty” to support the residual

functional capacity assessment that Plaintiff was capable of “light work.” Id. at 7-8. And

finally, Plaintiff argues that the ALJ failed to properly evaluate her psychiatric impairments by

not including appropriate mental limitations within the residual functional capacity assessment.

See id. at 8-9.

        Regarding Plaintiff’s second claim of error, she alleges that the ALJ erred by failing to

include in his hypothetical question to the vocational expert during step five of the sequential

evaluation Plaintiff’s limitations on constantly handling objects, repetitively using her hands and

wrists, repetitively lifting, and lifting no more than five pounds. See id. at 9-10. Relatedly,




                                                  6
Plaintiff also claims that the ALJ failed to include in his hypothetical question any limitation on

handling objects, despite putting a limitation on “constant handling” in the residual functional

capacity assessment. See id. at 10. As a result of these alleged errors, Plaintiff claims that the

vocational expert’s responses to the ALJ’s hypothetical question do not constitute substantial

evidence. See id.

       Defendant, in support of her motion and in opposition to Plaintiff’s motion, maintains

that the ALJ’s decision was supported by substantial evidence in the record. 1 See Def.’s Mem.

in Supp. Mot. J. Plead. (“Def.’s Mem.”), Jan. 27, 2014, ECF No. 10-1, at 7. In response to

Plaintiff’s first claim of error, Defendant argues that there are no inconsistencies between the

cited medical opinions and the ALJ’s residual functional capacity analysis regarding Plaintiff’s

handling and upper-extremity manipulation limitations. Id. at 8. Further, Defendant argues that

the ALJ clarified later in his decision that Plaintiff “cannot perform constant fine manipulation,”

AR at 20, which is fully consistent with the opinions of Dr. Chari, Dr. Phillips, Dr. Pinder, and

Dr. McMorris. See Def.’s Mem., ECF No. 10-1, at 8. Defendant also argues that even if Dr.

Phillips and Dr. Meyer did not intend to equate “light duty” with “light work” as the term is used

specifically in the SSA regulations, the ALJ’s finding that Plaintiff can perform light work is

supported by the opinions of Dr. Pinder and Dr. McMorris, which constitutes substantial

evidence. See id. at 10; AR at 420, 429. Finally, Defendant argues that section I of the mental

functional assessment form in which Dr. Cott described Plaintiff as having certain psychiatric

impairments was just a starting point for assessing which areas of functioning may be affected


       1
               Defendant filed a memorandum in support of her motion for judgment of
affirmance, see ECF No. 10-1, and a memorandum in opposition to Plaintiff’s motion for
judgment of reversal, see ECF No. 11. Because both memoranda are identical in substance, the
Court only addresses the arguments in the memorandum in support of the motion for judgment
of affirmance.


                                                  7
for Plaintiff, as a physician only makes the final functional capacity determination in section III

of the form. See Def.’s Mem., ECF No. 10-1, at 10-11. As such, the ALJ was correct not to

include in the assessment or present to the vocational expert the moderate limitations Dr. Cott

noted in section I of the form. See id. at 11; AR at 406-07.

       In response to Plaintiff’s second claim of error, Defendant acknowledges that the ALJ did

not include a specific limitation on handling in his hypothetical question to the vocational expert,

but Defendant argues that this omission is irrelevant because implicit in the ALJ’s residual

functional capacity assessment to avoid constant handling is the finding that Plaintiff can

perform frequent handling, as the vocational expert’s proposed occupations required. See Def.’s

Mem., ECF No. 10-1, at 12. Defendant also argues that no medical source specified that

Plaintiff was limited to only occasional handling or fingering as her maximum manipulative

abilities. See id. Accordingly, the ALJ’s purported failure to instruct the vocational expert on

those alleged limitations was not an error. See id.


                                 V. STANDARD OF REVIEW

       A claimant may seek judicial review in a United States district court of “any final

decision of the Commissioner of Social Security made after a hearing to which he was a party[.]”

42 U.S.C. § 405(g). “The Commissioner’s ultimate determination will not be disturbed if it is

based on substantial evidence in the record and correctly applies the relevant legal standards.”

Butler v. Barnhart, 353 F.3d 992, 999 (D.C. Cir. 2004) (citations omitted); see also 42 U.S.C. §

405(g) (“The findings of the Commissioner of Social Security as to any fact, if supported by

substantial evidence, shall be conclusive[.]”). “A court reviewing a case for substantial evidence

gives considerable deference to the decision rendered by the ALJ and ensures his decision is in

accordance with applicable law.” Beynum v. Barnhart, 435 F. Supp. 2d 142, 144 (D.D.C. 2006)


                                                 8
(citations omitted). Nevertheless, “the court must carefully scrutinize the entire record, but may

not reweigh the evidence and replace the [SSA Commissioner’s] judgment regarding the weight

of the evidence with its own.” Brown v. Barnhart, 370 F. Supp. 2d 286, 288 (D.D.C. 2005)

(citation and quotation omitted).

        “Substantial evidence is such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Butler, 353 F.3d at 999 (internal quotation omitted) (citing

Richardson v. Perales, 402 U.S. 389, 401 (1971)). “The test requires more than a scintilla, but

can be satisfied by something less than a preponderance of the evidence.” Id. (citation and

quotation omitted). The U.S. Court of Appeals for the District of Columbia Circuit has observed

that “[s]ubstantial-evidence review is highly deferential to the agency fact-finder.” Rossello ex

rel. Rossello v. Astrue, 529 F.3d 1181, 1185 (D.C. Cir. 2008) (citation omitted); see also

Nicholson v. Soc. Sec. Admin., 895 F. Supp. 2d 101, 103 (D.D.C. 2012) (noting that the inquiry

during judicial review “examines whether the ALJ has analyzed all evidence and has sufficiently

explained the weight he had given to obviously probative exhibits” (citation and quotation

omitted)); Little v. Colvin, No. 12-568, 2013 WL 6152065, at *3 (D.D.C. Nov. 22, 2013) (noting

that “the court is not to review the case de novo or reweigh the evidence” (citation and quotation

omitted)). “The plaintiff bears the burden of demonstrating that the Commissioner’s decision

[was] not based on substantial evidence or that incorrect legal standards were applied.” Muldrow

v. Astrue, No. 11-1385, 2012 WL 2877697, at *6 (D.D.C. July 11, 2012) (citation omitted).


                                        VI. ANALYSIS

       For the reasons discussed below, the Court finds that the ALJ’s determinations were

supported by substantial evidence and were made in accordance with the applicable law.




                                                 9
Accordingly, the Court will deny Plaintiff’s Motion for Judgment of Reversal and grant

Defendant’s Motion for Judgment of Affirmance.

   A. Whether The ALJ Erroneously Assessed Plaintiff’s Residual Functional Capacity

       To make a determination under steps four and five of the disability analysis, which

involve an inquiry into the claimant’s ability to return to past work and an assessment of whether

future employment of any variety is possible, see 20 C.F.R. §§ 404.1520, 416.920, the ALJ must

engage in a residual functional capacity analysis. See id. §§ 404.1545, 416.945; SSR 96-8p at

*2. Plaintiff argues that the ALJ committed several errors when performing this analysis, each

of which the Court will address below. Before reaching the merits of Plaintiff’s claim, however,

some background on the SSA regulations is necessary.

       When performing the residual functional capacity assessment, SSR 96-8p requires that

the ALJ assess the claimant’s ability to perform sustained “work-related physical and mental

activities,” SSR 96-8p at *2, by examining his exertional and non-exertional capacities, such as

sitting, walking, hearing, and tolerance for temperature extremes. Id. at *5-6. Further, under

SSR 96-8p the ALJ is required to “discuss the individual’s ability to perform sustained work

activities in an ordinary work setting on a regular and continuing basis (i.e., 8 hours a day for 5

days a week, or an equivalent work schedule), and describe the maximum amount of each work-

related activity the individual can perform based on the evidence available in the case record.”

Id. at *7; see also Lane-Rauth v. Barnhart, 437 F. Supp. 2d 63, 67 (D.D.C. 2006). The ALJ’s

“narrative discussion” of the residual functional capacity must

       contain a thorough discussion and analysis of the objective medical and other
       evidence, including the individual’s complaints of pain and other symptoms and
       the adjudicator’s personal observations, if appropriate;… a resolution of any
       inconsistencies in the evidence as a whole; and … a logical explanation of the
       effects of the symptoms, including pain, on the individual’s ability to work.




                                                 10
SSR 96-8p at *7. “Stated another way, SSR 96-8p requires that the ALJ must build a ‘logical

bridge’ from the evidence to his conclusion.” Banks v. Asture, 537 F. Supp. 2d 75, 84 (D.D.C.

2008) (quoting Lane-Rauth, 437 F. Supp. 2d at 67).

       Turning to the present case, Plaintiff first argues that although the ALJ expressed that he

was giving substantial weight to the opinion of Dr. Chari, he did not include in his residual

functional capacity assessment a limitation that Plaintiff must avoid repetitive handling or

motion of the wrists, as Dr. Chari recommended. See Pl.’s Mem., ECF No. 9-1, at 5-6. To

support this claim, Plaintiff suggests that the ALJ’s finding that she must avoid “constant

handling and repetitive fine manipulation with the upper extremities” is inconsistent with Dr.

Chari’s assessment. Id. at 6; AR at 17-18. Contrary to Plaintiff’s suggestion, however, there is

little room, if any, between the ALJ’s conclusion and Dr. Chari’s recommendation. The ALJ’s

finding therefore is not inconsistent with Dr. Chari’s recommendation, and that finding also is

supported by other, substantial evidence in the administrative record, including the opinions of

Dr. Phillips and Dr. Pinder regarding the limitations on Plaintiff’s use of her upper extremities.

See, e.g., AR at 18-20 (explaining that Dr. Phillips opined that “claimant could return to light

duty work despite her symptoms of bilateral carpel tunnel syndrome,” and Dr. Pinder opined that

“claimant is limited in fine manipulation” of her upper extremities due to her carpel tunnel

syndrome).

       Plaintiff next argues that the ALJ failed to address limitations stated in two Health Status

Certificates dated November 26, 2007, and January 4, 2008, about her not lifting more than five

pounds and avoiding repetitive lifting. See Pl.’s Mem., ECF No. 9-1, at 6. As Defendant points

out, however, both of these limitations were temporary, not ongoing conclusions about Plaintiff’s

capabilities. See Def.’s Mem., ECF No. 10-1, at 9-10. The November 2007 limitation to




                                                 11
constrain typing and lifting to thirty minutes at a time was only imposed for six weeks and took

place before Plaintiff’s alleged onset date of May 2009. See AR at 534-35. Similarly, the

January 2008 health status report limiting Plaintiff to light duty with no lifting over five pounds

was in effect for only eleven days — until January 15, 2008 — and thus also was before

Plaintiff’s alleged onset date. See id. at 546. Accordingly, the ALJ did not implicitly reject or

ignore this evidence; instead, it appears that the ALJ considered the certifications for what they

were — short-term work limitations — and found that this evidence did not require additional

work limitations because it already was consistent with other medical opinions on record, which,

taken together, demonstrated only that Plaintiff should “avoid constant handing and repetitive

fine manipulation with the upper extremities.” Id. at 18.

       In addition, Plaintiff argues that the ALJ mischaracterized the evidence from Dr. Phillips

and Dr. Meyer by relying on their use of the term “light duty” to support the residual functional

capacity assessment for “light work.” See Pl.’s Mem., ECF No. 9-1, at 7-8. This argument is

without merit. As the record shows, the ALJ made his finding that Plaintiff is capable of “light

work” after considering all relevant evidence, including the “state agency consultant’s findings,

the claimant’s activities of daily living, and the medical record and other evidence of record.”

AR at 21. Nothing in the ALJ’s report suggests that he conflated the doctors’ use of the term

“light duty” with the SSA definition of “light work,” and the Court will not read an ambiguity

into the record when none exists. Furthermore, the ALJ’s conclusion that Plaintiff can perform

light work is consistent with the opinions of Dr. Pinder and Dr. McMorris, as well as those of Dr.

Meyer and Dr. Phillips, and thus is supported by substantial evidence. See, e.g., id. at 420 (Dr.

Esther Pinder, Physical Residual Functional Capacity Assessment, Sept. 24, 2009 (concluding

that claimant “is capable of light work that does not involve repetitive fine manipulations”)); id.




                                                 12
at 429 (Dr. Jacqueline McMorris, Case Analysis, Dec. 4, 2009 (stating that Plaintiff “was denied

to light work on the initial level” and affirming that finding when “[o]n recon[sideration], there is

no new evidence or treatment/worsening or change in physical impairment”)); see also id. at 339

(Dr. Jeffrey Phillips, Progress Note, Feb. 13, 2008 (opining that Plaintiff “could go to light duty

but is not to do any repetitive use of her hands”)); id. at 341 (Dr. Richard Meyer, Progress Note,

Mar. 21, 2008 (opining that Plaintiff “remains fit for only light duty” work)).

       Furthermore, the ALJ correctly explained that Dr. Phillips stated in his February 13,

2008, progress notes that “the claimant could return to light duty work despite her symptoms of

bilateral carpel tunnel syndrome.” Id. at 18 (citing AR at 339 (Dr. Jeffrey Phillips, Progress

Note, Feb. 13, 2008)). The doctor also opined that Plaintiff “is not to do any repetitive use of her

hands.” AR at 339. Plaintiff has failed to explain how the ALJ’s limitation that she “must avoid

constant handling and repetitive fine manipulation with the upper extremities” is inconsistent

with Dr. Phillips’s statements. Id. at 15. Indeed, these limitations on Plaintiff’s use of her upper

extremities, which clearly includes her hands, are directly on point with Dr. Phillips’s report.

       The same is true for the ALJ’s characterization of Dr. Meyer’s report. The doctor

referenced the Unity Health Care’s limitation from January 4, 2008, of lifting no more than five

pounds and typing for no more than thirty minutes. See id. at 331 (Dr. Richard Meyer,

Orthopedic Consultation, Jan. 23, 2008). But, as was discussed above, the ALJ separately

considered the Unity Health Care report in making the residual functional capacity assessment,

see id. at 18 (discussing id. at 545-46 (Unity Health Care, Adult Progress Notes, Jan. 4, 2008)),

and the fact that Dr. Meyer also separately acknowledged these limitations in his January 23,

2008, report hardly necessitated further discussion from the ALJ. As such, the ALJ did not

mischaracterize Dr. Meyer’s report when making the assessment.




                                                 13
       Finally, Plaintiff argues that the ALJ failed to properly consider her psychiatric

impairments by not including in the residual functional capacity assessment any limitations

based on Dr. Cott’s mental assessment report. See Pl.’s Mem., ECF No. 9-1, at 8-9. The ALJ,

however, did consider Dr. Cott’s assessment, including the areas in which Plaintiff is

“moderately limited” and “not significantly limited.” See AR at 19-20. The ALJ evaluated these

findings in conjunction with other objective evidence in the record, including Plaintiff’s ability to

function in every-day life. See id. at 20. As Defendant points out, moreover, the assessments by

Dr. Cott that Plaintiff cites were made within section I of the assessment form, which provides

for only “summary conclusions.” Id. at 406 (Dr. Patricia Cott, Mental Residual Functional

Capacity Assessment, Sept. 8, 2009). In section III, which asks for the “functional capacity

assessment,” Dr. Cott stated only that Plaintiff “could return to routine work with sustained

abstinence.” Id. at 408.

       Nevertheless, the ALJ clearly considered Dr. Cott’s summary conclusions in the context

of other objective evidence in the record, including the finding that Plaintiff functions

independently in every-day life, to conclude that Plaintiff is limited by “moderate difficulties in

social activities, moderate difficulties in social functioning, and moderate difficulties in

concentration, persistence, and pace, which limited her to performing only simple, routine,

unskilled tasks not involving significant stress (no production line work) and no more than

minimum contact with coworkers, supervisors, or the public.” Id. at 15. The ALJ’s conclusion

therefore is consistent with the record and supported by substantial evidence, including Dr.

Cott’s evaluation. See, e.g., id. at 402 (Dr. Patricia Cott, Psychiatric Review Technique, Sept. 8,

2009 (finding a “moderate” degree of limitation for “restrictions on activities in daily living”;




                                                 14
“difficulties in maintaining social functioning”; and “difficulties in maintaining concentration,

persistence or pace”)).

       For these reasons, the Court finds that the ALJ “buil[t] a logical bridge from the evidence

to his conclusion,” by thoroughly evaluating the evidence, explaining which evidence was

persuasive and supported by the record, and comparing the objective medical evidence to

Plaintiff’s subjective testimony. Banks v. Asture, 537 F. Supp. 2d 75, 84 (D.D.C. 2008) (citation

and quotation omitted). The Court has “carefully scrutinize[d] the entire record,” but it will not

— and cannot — “reweigh the evidence and replace the [SSA Commissioner’s] judgment

regarding the weight of the evidence with its own,” which is what Plaintiff seeks. Brown v.

Barnhart, 370 F. Supp. 2d 286, 288 (D.D.C. 2005). Instead, the Court’s review of the record

shows that the findings and analysis in the ALJ’s residual functional assessment involved a

sufficient discussion of the relevant evidence, including which was credited and which was

rejected (such as Plaintiff’s testimony), as SSR 96-8p mandates. See Hartline v. Astrue, 605 F.

Supp. 2d 194, 204 (D.D.C. 2009) (granting the defendant’s motion for judgment of affirmance

when “the ALJ performed a sufficient function-by-function assessment of Plaintiff’s exertional

and non-exertional abilities as well as sufficient narrative in support thereof”). Accordingly, the

ALJ applied the correct legal standard, and the decision was supported by substantial evidence.

Contra Cobb v. Astrue, 770 F. Supp. 2d 165, 173 (D.D.C. 2011) (reversing and remanding when

“[i]n addition to providing an inadequate rationale for his conclusion [in the residual functional

capacity analysis], the wording of the ALJ’s decision [was] also too generic to enable the Court

to determine what evidence was credited and what evidence was rejected”).




                                                15
  B. Whether The ALJ Erroneously Relied On The Testimony Of The Vocational Expert

       Plaintiff argues that the ALJ improperly relied upon the testimony of the vocational

expert to determine whether Plaintiff is disabled. See Pl.’s Mem., ECF No. 9-1, at 9.

Specifically, Plaintiff alleges that the ALJ failed to include in his hypothetical question to the

vocational expert any limitation on handling objects, despite putting such a limitation in the

residual functional capacity assessment. Id. at 9-10. In addition, Plaintiff asserts that the ALJ’s

hypothetical question to the vocational expert was erroneous because of underlying deficiencies

in the residual functional capacity assessment, including the absence of a limitation on Plaintiff’s

repetitive use of her hands and wrists, repetitive lifting, lifting of no more than five pounds, and

mental impairment limitations. Id. at 10. Again, some background on the relevant guidelines is

helpful before turning to the merits of Plaintiff’s claim.

       The SSA regulations provide that when determining if there are jobs that exist in

significant numbers in the national economy that a claimant could perform based on her residual

functional capacity, the ALJ may consider the testimony of a vocational expert. See 20 C.F.R.

§§ 404.1566(e), 416.966(e); see also Brown v. Barnhart, 408 F. Supp. 2d 28, 33 n.5 (D.D.C.

2006) (“An administrative law judge may base his decision on the testimony of a vocational

expert.”). When “the ALJ looks to a vocational expert in assessing a claimant’s ability to do

other work, the ALJ must accurately describe the claimant’s physical impairments in any

question posed to the expert.” Butler v. Barnhart, 353 F.3d 992, 1005 (D.C. Cir. 2004) (citation

and quotation omitted). Thus, on appeal of the SSA Commissioner’s decision, courts must

“ensure that the hypothetical questions addressed to the vocational expert encompass[ed] all

relevant impairments of the claimant,” which may include “a description of the extent and

duration of disabling physical impairments, a description of the claimant’s actual condition, and




                                                 16
a description of his subjective impressions of the condition.” Sloan v. Astrue, 538 F. Supp. 2d
152, 155 (D.D.C. 2008) (citation omitted). A proper hypothetical question allows “the

vocational expert to accurately assess what jobs exist which the claimant has the capacity to

perform.” Id.

       Plaintiff’s claim that the ALJ wrongly failed to include in the hypothetical question a

limitation on handling objects requires the Court to take a closer look at the ALJ’s colloquy with

the vocational expert. During the questioning, the ALJ first asked the expert to assume a person

with Plaintiff’s age, education, and work experience. See AR at 46. The ALJ then asked the

expert to include the work-related mental and physical limitations from the functional capacity

assessment, including that the person “should do no climbing of ropes, ladders or scaffolds”;

should “avoid[] work[ing] around dangerous machinery or unprotected heights”; should “avoid

repetitive fine manipulation with the upper extremities”; and has “moderate difficulties in social

functioning and moderate difficulties in concentration, persistence and pace[.]” Id. The expert

responded that this person could perform “jobs such as a silverware wrapper” or “garment

presser.” Id. at 46-47. The expert also stated that both jobs require “somewhat frequent use of

the hands.” Id. at 47. As a follow up, the ALJ asked the expert to assume that the hypothetical

person also had “to avoid constant … fine manipulation.” Id. The expert responded that the

proposed jobs “are within that requirement.” Id.

       The Court finds that the ALJ’s hypothetical question to the vocational expert “accurately

describe[d] the claimant’s physical impairments.” Butler, 353 F.3d at 1005 (citation and

quotation omitted). Plaintiff’s suggestion that the ALJ should have included additional

limitations on handling simply is not supported by the record, and Plaintiff points to no medical

evidence establishing that she was limited to only occasional handling or fingering. Instead, as




                                                17
was discussed above, substantial evidence exists in the record to support the ALJ’s findings

regarding Plaintiff’s residual functional capabilities, including the ability to perform activities

with her hands and wrists, and the hypothetical question that the ALJ posed to the vocational

expert accurately reflected Plaintiff’s limitations as determined by the ALJ. Contra id. at 1006

(reversing and remanding when “the ALJ’s hypothetical question [to the vocational expert] failed

to include [the claimant’s] physical limitations regarding lifting, reaching and stooping”); Simms

v. Sullivan, 877 F.2d 1047, 1053 (D.C. Cir. 1989) (reversing and remanding when “the ALJ did

not advise the [vocational] expert of appellant’s complaints of pain…; did not direct the expert to

consider that appellant might be drowsy due to medication or, alternatively, that appellant might

use a medical device that could limit the usefulness of his remaining arm; and failed to supply

information about appellant’s limited ability to hold and carry such objects as he could lift”).

       Plaintiff’s other argument also fails for similar reasons. The ALJ’s residual functional

capacity assessment of Plaintiff’s work-related limitations concluded that “she must avoid

handling and repetitive fine manipulation with the upper extremities.” AR at 15. As the Court

explained above, the ALJ’s findings were supported by substantial evidence in the record, and

the ALJ therefore did not err by failing to include the additional physical and mental limitations

that Plaintiff now seeks. See Mickles v. Shalala, 29 F.3d 918, 929 n.7 (4th Cir. 1994) (noting

that “all of the exertional and non-exertional limitations which the ALJ found to exist … were

included in the hypothetical” and concluding that this was sufficient); Williams v. Shalala, 997
F.2d 1494, 1500 (D.C. Cir. 1993) (concluding that the ALJ “did not err by failing to include in

the hypotheticals [to the vocational expert] precise physical conditions whose existence rested

solely on [the claimant’s] subjective complaints”); Pinkney v. Astrue, 675 F. Supp. 2d 9, 19

(D.D.C. 2009) (“[O]nly the impairments that the ALJ has found to be credible need to be




                                                  18
discussed in the hypotheticals.”); Smith v. Sullivan, 733 F. Supp. 450, 452 (D.D.C. 1990) (“[T]he

requirement ... is not that the ALJ recite all of the record evidence to the vocational expert but

that the ALJ accurately describe the claimant’s physical condition which is a finding of the

ALJ…. Moreover, as a practical matter, a recitation of the claimant’s various physical

impairments is not going to be nearly as useful to the vocational expert as the ALJ’s specific

finding of what are the claimant’s actual disabling limitations arising from the physical

impairments.”). Because the ALJ provided the vocational expert with accurate information

regarding Plaintiff’s mental and physical limitations, as properly determined by the ALJ in the

residual functional capacity analysis, the ALJ’s reliance on the expert’s testimony was not

erroneous.


                                       VII. CONCLUSION

       For the foregoing reasons, Plaintiff’s Motion for Judgment of Reversal is denied, and

Defendant’s Motion for Judgment of Affirmance is granted. An order consistent with this

Memorandum Opinion is separately and contemporaneously issued.




Dated: May 30, 2014                                                 RUDOLPH CONTRERAS
                                                                    United States District Judge




                                                 19